Citation Nr: 1011988	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-06 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disorder as due 
to inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 
1965.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a September 2007 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Indianapolis, Indiana (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for a skin disorder 
as due to exposure to herbicides.  He contends that his skin 
disorder is related to his inservice exposure to herbicide 
agents, including Agent Orange, while serving in Vietnam.  
Based upon its review of the Veteran's claims folder, the 
Board finds there is a further duty to assist the Veteran 
with his claims therein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.

The Veteran's service personnel records indicate that the 
Veteran served in Vietnam.  Under 38 U.S.C.A. § 1116(f), he 
is therefore presumed to have been exposed to herbicide 
agents, to include Agent Orange.  Service treatment records 
are silent for any treatments for or diagnoses of any skin 
condition.

The medical evidence of record shows a current diagnosis of 
lichenoid actinic keratosis lesions with basal and squamous 
cell carcinoma.

In written statements and at a January 2009 hearing before 
the RO, the Veteran testified that he began to have problems 
with various rashes on his face while on active duty.  As for 
the lack of evidence of skin condition in service, the 
Veteran asserts that while in service he thought his skin 
condition was not serious and it would go away with time.  
However, when the skin problems continued following a few 
years after military discharge, he sought medical treatments 
from Dr. Edward Gaul, who is now deceased and therefore 
cannot provide any treatment records relating to the 
Veteran's skin condition.  The first evidence of record 
mentioning the Veteran's skin condition is a January 1972 
private treatment report.  In the report, the Veteran 
complained of scaly rashes on each side of his nose and under 
his eyes for the past two years.  He also reported that he 
had been going to a dermatologist who was unable to give an 
exact diagnosis of the skin rash and had treated it with 
ointments.  Therefore his contention is consistent with the 
evidence of record.

At the January 2009 hearing, the Veteran's wife also 
testified that she married the Veteran shortly prior to his 
separation from service and had been aware of his ongoing 
skin problems.  In addition, in a January 2009 submission, a 
former Vietnam serviceman who is also brother-in-law to the 
Veteran stated that he had observed for the past 46 years 
that the Veteran developed skin rashes of an "undetermined" 
origin and it had progressively deteriorated.

The Board notes that the Veteran's statements, as well as 
other lay statements submitted in support of his claim, are 
competent evidence as to the factual matters of which he or 
she had first-hand knowledge, such as in-service observable 
symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is 
further noted that the Board may not determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  See Washington v. 
Nicholson, 19Vet. App. 362, 368 (2005); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In summary, here, the evidence consists of treatment reports 
that include a current diagnosis of a skin disorder and lay 
statements demonstrating the presence of relevant lay-
observable symptoms during the Veteran's active duty service, 
but does not contain an etiological opinion relating the 
currently diagnosed skin disorder to the Veteran's active 
duty service.  Although lay assertions do not constitute 
competent medical evidence on the diagnosis of a condition, 
they may serve to support a claim for service connection by 
demonstrating the presence of symptoms subject to lay 
observation.  38 U.S.C.A. § 1153(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see Buchanan, 451 F. 3d at 1336; 
38 C.F.R. § 3.303(a).  As such, the Board finds that while an 
inservice diagnosis of a chronic skin condition has not been 
shown, the low threshold described in McLendon has been 
reached and a medical opinion is required.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the 
medical evidence of record is insufficient in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion or 
ordering a medical examination).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
skin disorder since his discharge from the 
service. The RO must then obtain copies of 
the related medical records that are not 
already in the claims folder.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  Thereafter, the RO must afford the 
Veteran an appropriate VA examination to 
determine the etiology of any current skin 
disorder.  The claims folder must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  

Following a review of the service and post 
service medical records and examination of 
the Veteran, the examiner should identity 
any currently manifested skin disorder to 
include lichenoid actinic keratosis 
lesions, basal cell carcinoma, and squamous 
cell carcinoma (or residuals thereof).  For 
each disorder identified, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (i.e. 50 
percent or greater probability) that the 
disorder was caused or aggravated by the 
Veteran's military service, to include in 
service exposure to herbicides.  

A complete rationale for all opinions must 
be provided.  If any requested opinion 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case addressing all 
evidence received since the April 2009 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


